Title: From George Washington to Major General Lafayette, 18 May 1778
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


                    
                        Sir,
                        [Valley Forge, 18 May 1778]
                    
                    The detachment under your command with which you will immediately march towards the enemy’s lines is designed to answer the following purposes—to be a security to this camp and a cover to the country between the Delaware and Schuylkil—to interrupt the communication  with Philadelphia—obstruct the incursions of the enemies parties, and obtain intelligence of their motions and designs. This last is a matter of very interesting moment, and ought to claim your particular attention. You will endeavour to procure trusty and intelligent spies, who will advise you faithfully of whatever may be passing in the city; and you will without delay communicate to me every piece of material information you obtain.
                    A variety of concurring accounts make it probable the enemy are preparing to evacuate Philadelphia. This is a point, which it is of the utmost importance to ascertain; and if possible the place of their future destination. Should you be able to gain certain intelligence of the time of intended embarkation; so that you may be able to take advantage of it, and fall upon the rear of the enemy in the act of withdrawing, it will be a very desireable event. But this will be a matter of no small difficulty, and will require the greatest caution and prudence in the execution. Any deception or precipitation may be attended with the most disastrous consequences.
                    You will remember that your detachment is a very valuable one, and that any accident happening to it would be a severe blow to this army. You will therefore use every possible precaution for its security, and to guard against a surprise. No attempt should be made nor any thing risked without the greatest prospect of success, and with every reasonable advantage on your side. I shall not point out any precise position to you; but shall leave it to your discretion to take such posts occasionally as shall appear to you best adapted to the purposes of your detachment. In general I would observe that a stationary post is unadviseable, as it gives the enemy an opportunity of knowing your situation and concerting successfully against you. In case of any offensive ⟨move⟩ment against this army, you will keep yourself in s⟨uch⟩ a state as to have an easy communication with it and at the same ⟨time⟩ harra⟨ss the⟩ enemy’s advance.
                    Our parties of horse and ⟨foot⟩ bet⟨ween⟩ the rivers are to be under your command and to form par⟨t⟩ of your detachment.
                    As great complaints have been made of the disorderly conduct of the parties wh⟨ich⟩ have been sent towards the enemy’s lines, it is expecte⟨d⟩ that you will be very attentive in preventing abuses of the like nature and will inquire how far complaints alrea⟨dy⟩ made are founded injustice. Given under my hand at Head Quarters this 18th day of May 17⟨78⟩.
                